ICJ_036_AerialIndicent1955_USA_BGR_1958-05-19_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED STATES OF AMERICA v. BULGARIA)

ORDER OF MAY 19th, 1958

1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
27 JUILLET 1955

(ETATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE DU 19 MAI 1958
This Order should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(United States of America v. Bulgaria),
Order of May rgth, 1958: I.C.J. Reports 1958, p. 22.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à l'incident aérien du 27 juillet 1955
(Etats-Unis d'Amérique c. Bulgarie),
Ordonnance du 19 mai 1958: C.I. J. Recueil 1958, p. 22.»

 

Sales number 1 8 5
N° de vente:

 

 

 
1958
May 19th
General List :
No. 36

22

INTERNATIONAL COURT OF JUSTICE

YEAR 1958

May roth, 1958

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED STATES OF AMERICA v. BULGARIA)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of the Court;

Having regard to the Order of November 26th, 1957, in the case
concerning the Aerial Incident of July 27th, 1955, between the
United States of America and Bulgaria, whereby June 2nd, 1958,
was fixed as the time-limit for the filing of the Memorial of the
Government of the United States of America and the fixing of the
time-limit for the filing by the Respondent of its Counter-Memorial
was reserved for a subsequent Order;

Having regard to the Order of January 27th, 1958, in the said
case, whereby December gth, 1958, was fixed as the time-limit for
the filing of the Counter-Memorial of the Government of the People’s
Republic of Bulgaria and the rest of the procedure was reserved
for further decision;

Whereas, by a letter of May 2nd, 1958, received in the Registry
on May 6th, the Agent for the Government of the United States of

4
23 AERIAL INCIDENT (U.S.A. v. BULGARIA) (ORDER 19 V 58)

America requested an extension to September 2nd, 1958, of the
time-limit for the filing of the Memorial of that Government;

Whereas, on May 7th, 1958, a copy of the said letter was sent to
the Agent for the Government of the People’s Republic of Bulgaria,
who was invited to state the views of his Government on the request
therein contained as soon as possible; and whereas the Bulgarian
Minister for Foreign Affairs was the same day notified by a tele-
gram of the request;

Whereas no reply to these communications has yet reached the
Registry ;

Whereas, however, by a letter of January 18th, 1958, which was
received in the Registry on January 22nd, and upon which the
aforementioned Order of January 27th, 1958, was made, the Agent
for the Government of the People’s Republic of Bulgaria, who had
been informed of the date fixed for the filing of the Memorial of
the Government of the United States of America, stated that he
considered that, in accordance with Article 37 of the Rules and in
connection with Article 62 of the Rules, the Court should fix a time-
limit for the Counter-Memorial at least equal to that fixed for the
Memorial;

Whereas there is no objection to granting the application of the
Agent for the Government of the United States of America for an
extension of the time-limit, and to granting a similar extension of
the time-limit for the Counter-Memorial of the Government of the
People’s Republic of Bulgaria ;

Extends as follows the time-limits fixed by the Orders made in
this case on November 26th, 1957, and January 27th, 1958:

For the Memorial of the Government of the United States of
America: September 2nd, 1958;

For the Counter-Memorial of the Government of the People’s
Republic of Bulgaria: June gth, 1959;

The subsequent procedure remaining reserved for further decision.

Done in English and French, the English text being authori-
tative, at the Peace Palace, The Hague, this nineteenth day of May,
one thousand nine hundred and fifty-eight, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the United States of America
and to the Government of the People’s Republic of Bulgaria,
respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
